Citation Nr: 1029545	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess 10 percent for 
degenerative disc and joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to March 1987, 
and from January 1990 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of the RO in Anchorage, Alaska, 
which, granted service connection for a thoracolumbar spine 
disability, and assigned a 20 percent evaluation; granted service 
connection for degenerative disc disease and degenerative joint 
disease of the cervical spine, and assigned a 10 percent 
evaluation; granted service  connection for tinea versicolor, and 
assigned a 10 percent evaluation;  granted service connection for 
right and left olecranon  bursitis, and assigned separate 
noncompensable evaluations; granted service connection for right 
knee disability, and assigned a noncompensable evaluation; 
granted service connection for status post right little finger 
disability, and assigned a noncompensable evaluation; granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation; and denied service connection for 
residuals of hernia repair and residual pain, status-post 
vasectomy x 2.  All assigned evaluations are effective April 1, 
2006.  In such decision, the RO also deferred service connection 
claims for right ear hearing loss, right shoulder disability, 
right ankle disability, and left ankle disability.  

In May 2007, the Veteran expressed disagreement as to the 
evaluations assigned to his cervical spine disability, right 
elbow disability, right little finger disability, as well as the 
denials of service connection for residuals of hernia repair, and 
residuals of vasectomy.  

In a September 2007 rating decision (issued in November 2007), 
the RO granted service connection for right shoulder disability, 
right ear hearing loss, and denied service connection for right 
ankle disability, and sustained hypertension.  The issues of 
entitlement to service connection for left ankle disability and 
anxiety disorder were deferred.

In a January 2008 rating decision, the RO denied service 
connection for left ankle disability and anxiety disorder.

 In October 2008, the Veteran expressed disagreement as to the 
evaluation assigned for right shoulder disability, as well as to 
the denials of service connection for right ankle disability, and 
hypertension.  

After the issuance of an October 2008 statement of the 
case/decision review officer decision, the Veteran filed in 
February 2009 a timely appeal of the evaluations assigned for 
cervical spine disability, right and left elbow disabilities, and 
status-post right little finger.  However, prior to certification 
of this appeal, in April 2010, the Veteran indicated that he 
wished to withdraw from his appeal the issues of entitlement to 
increased ratings for right and left elbow disabilities, as well 
as status-post right little finger.  

In a December 2008 rating decision, the RO granted service 
connection for erectile dysfunction and scar, residual of hernia 
repair; these awards represent a full grant of the benefits 
sought.

After the issuance of a January 2010 statement of the case, the 
RO, in January 2010,  granted service connection for right ankle 
disability, which also represents a full grant of the benefits 
sought.  

The Veteran did not submit a substantive appeal as to the denial 
of service connection for hypertension.  An appeal to the Board 
consists of a timely filed notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, a timely 
filed substantive appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Thus, the matter of entitlement to service connection 
for hypertension is not in appellate status.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is 
manifested by chronic neck pain, degenerative joint disease, and 
degenerative disc disease.  There is no evidence of limitation of 
forward flexion of the cervical spine to 30 degrees or less; a 
combined range of motion of the cervical spine of 170 degrees or 
less; muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; incapacitating 
episodes; or separately ratable neurological impairment.

2.  The Veteran has not submitted evidence tending to show that 
his service-connected cervical spine disability requires frequent 
hospitalization, is unusual, or causes marked interference with 
employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for degenerative disc and joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.21, 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection for cervical 
spine disability.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board notes that the claims folder contains a 
VCAA notice letter dated in July 2006 pertinent to the service 
connection claim for cervical spine disability, and an  October 
2009 VCAA notice letter pertinent to the instant appeal.  The 
case was readjudicated by way of a January 2010 supplemental 
statement of the case.  VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have been 
associated with the claims file, and all identified and available 
treatment records have been secured. The Veteran has been 
medically evaluated in conjunction with his claim and has been 
afforded a personal hearing.  The duties to notify and assist 
have been met.

Legal Criteria - Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2009), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).  When the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with the 
original grant of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate periods 
of time, based on the facts found, must be considered. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Legal Criteria - Disabilities of the Spine

Degenerative arthritis of the spine is evaluated under Diagnostic 
Code 5242, and intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula for diseases and injuries of the spine 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  It applies 
to Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2009).

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
evaluation for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
evaluation is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular evaluation of 60 percent is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

Diagnostic Code 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.



Analysis

Service records reflect treatment for a neck strain during the 
Veteran's second period of active service.  X-rays of the 
cervical spine taken in June 2004 show evidence of degenerative 
disc changes at C6-7.  

Post- service, in November 2006, the Veteran underwent a VA 
general medical examination; he reported pain radiating to his 
upper back and shoulders, and occasional numbness and tingling of 
the arms.  Forward flexion of the cervical spine was from zero to 
35 degrees; extension was from zero to 45 degrees; left lateral 
flexion was from zero to 35 degrees; right lateral flexion was 
from zero to 40 degrees; lateral rotation, bilaterally was from 
zero to 60 degrees.  There was pain from zero degrees throughout 
range of motion as evidenced by a grimace.  There was also 
tenderness on palpation of the cervical spine at C5 and C6.  The 
Veteran was unable to perform repetitive motion secondary to 
pain.  On neurological examination, deep tendon reflexes were 2+ 
in the upper extremities, and sensation was intact to pin, touch, 
vibration, and position.  There were so signs of ataxia in the 
extremities.  X-rays of the cervical spine showed evidence of 
mild degenerative disc and degenerative joint disease of the C4-5 
through C5-6, greatest at the uncovertebral joints with mild 
neural foraminal impingement seen at some of the levels on both 
the right and left side.  The examiner concluded that there were 
clinical findings of degenerative disc disease of the cervical 
spine with symptoms of bilateral radiculopathy and painful and 
limited range of motion.    

On October 2008 VA examination, the Veteran reported continued 
neck pain and numbness in both shoulders and arms.  Forward 
flexion of the cervical spine was from zero to 45 degrees; and 
extension was from zero to 40 degrees; lateral flexion on the 
right was from zero to 45 degrees, and from zero to 40 degrees on 
the left.  Lateral rotation of the cervical spine was from zero 
to 74 degrees on the right, and from zero to 70 degrees on the 
left.  There was no additional loss of motion on repetitive use 
of the cervical spine.  Impression was mild to moderate 
degenerative disc disease and mild degenerative joint disease at 
C5-6, causing mild neural foraminal impingement, bilaterally, 
similar to prior study conducted in November 2006.
On November 2009 VA examination, the Veteran reported constant 
mild pain in the neck.  Forward flexion of the cervical spine was 
from zero to 45 degrees; extension was from zero to 40 degrees; 
left lateral flexion was from zero to 40 degrees; right lateral 
flexion was from zero to 45 degrees; and bilateral lateral 
rotation was from zero to 85 degrees.  The examiner indicated 
that there was objective evidence of pain following repetitive 
motion; there were no additional limitation after three 
repetitions of range of motion.  X-rays of the cervical spine 
showed evidence of persistent degenerative disc disease at C5-6 
with probable significant bony encroachment upon the 
intervertebral neural foramina between C5-6 on the right; it was 
also noted that there was probably not a significant amount on 
the left or at C6-7 on the right.  

In February 2010, the Veteran underwent an electrodiagnostic 
consultation with regard to his complaints of radicular pain in 
the upper extremities.  The studies were normal. 

As to a higher evaluation under the criteria governing limitation 
of motion, without objective evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, an evaluation in excess of 10 
percent for the Veteran's cervical spine disability is not 
warranted.  Forward flexion of the cervical spine was to 35 
degrees on November 2006 VA examination, and was normal (45 
degrees) on October 2008 and November 2009 VA examinations.   
Thus, an evaluation in excess of 10 percent is not warranted 
under the general rating formula for rating disabilities of the 
spine.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as interpreted in DeLuca.  There was no objective evidence 
of additional loss of motion on repetitive of the cervical spine 
on November 2006 and October 2008 VA examinations, and while the 
Board acknowledges the objective evidence of pain following 
repetitive motion of the cervical spine on November 2009 VA 
examination, a higher compensation is not warranted under Deluca.  
Even though there was evidence of additional functional loss in 
November 2009, forward flexion of the cervical spine was normal.  
There is no persuasive evidence that the additional functional 
loss noted would limit motion to such a degree as to warrant an 
evaluation in excess of the current 10 percent.  As such, the 
Board finds that the currently assigned 10 percent evaluation 
appropriately reflects the extent of pain and functional 
impairment that the Veteran may experience as a result of his 
service-connected cervical spine disability.

Applying the criteria for evaluating intervertebral disc disease, 
the Board finds that a higher evaluation is also not warranted.  
An incapacitating episode is defined in Diagnostic Code 5243 as a 
period of acute signs and symptoms due to disc disease that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Significantly, the record does not show that the 
Veteran has had any incapacitating episodes of disc disease of 
the cervical spine.  The November 2009 VA examiner specifically 
noted that the Veteran had had no incapacitating episodes of disc 
disease of the cervical spine.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5243. 

The Board has also considered whether a separate neurological 
evaluation is appropriate.  According to a February 2010 VA 
treatment note, Dr, S.D.G, the Veteran's primary care physician, 
indicated that the recent MRI showed evidence of mild disc and 
joint disease of the entire cervical spine and neural foraminal 
impingement, moderate, at most levels.  Similarly, x-rays of the 
cervical spine previously taken in conjunction with the above-
noted VA examinations show neural foraminal impingement.  
Nevertheless, neurological examination on November 2006, October 
2008, and November 2009 VA examinations were normal; deep tendon 
reflexes of the upper extremities were graded 5/, and sensory 
examinations were graded 2/2.  There was also no evidence of 
spasms or atrophy of the muscles of the cervical spine.  
Moreover, electrodiagnostic studies conducted in February 2010 
showed no findings of a cervical radiculopathy, right or left.  
Thus, despite the radiographic and MRI findings of neural 
foraminal impingement, neurological manifestations stemming from 
the service-connected cervical spine disability are not 
objectively shown.  Therefore, the Board concludes that a 
separately ratable neurological evaluation is not warranted.

The Board acknowledges the Veteran's contentions that his 
service-connected cervical spine disability is worse than 
contemplated by the currently assigned 10 percent evaluation; 
however, no medical evidence has been submitted to support this 
contention.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, and, to this extent, his assertions 
as to his history of symptomatology are entitled to some 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  For this reason, the Board finds the findings 
from the VA examinations to be far more probative than the 
Veteran's lay assertions as to increased symptomatology.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign a 
higher evaluation.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart, supra.  However, the record does not support 
the assignment of staged ratings.  

As the preponderance of the evidence is against the Veteran's 
increased rating claim for service-connected cervical spine 
disability, the benefit-of- the-doubt doctrine does not apply; 
therefore, such claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49 (1990).



Extraschedular evaluation

In the Board's adjudication of the Veteran's increased rating 
claim, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

On VA examinations, the Veteran reported having lost up to one 
week from work due to scheduled medical appointments.   The Board 
notes that 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluation assigned.  What the 
Veteran has not shown in this case is that his service-connected 
cervical spine disability has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The Veteran indicated 
that he works a desk job on a full-time basis, and has done so 
for the prior 2-5 years.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service- 
connected cervical spine disability for any time during the 
current appeal.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
evaluation are not met.




      (CONTINUED ON THE NEXT PAGE)
ORDER


Entitlement to an initial evaluation in excess 10 percent for 
degenerative disc and joint disease of the cervical spine is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


